—In an action to recover damages for libel, the defendants appeal from an order of the Supreme Court, Kings County (Hurowitz, J.), dated November 22, 1994, which denied *880their motion pursuant to CPLR 3211 (a) (7) to dismiss the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
The plaintiffs publish El Fajr, a newspaper that serves the Sudanese community. On June 26, 1993, the defendant newspaper, the Daily News, published an article in which it discussed efforts by Sheik Omar Abdel-Rahman, a militant Islamic fundamentalist, to raise funds for terrorist activities. The article reported, in conclusion, that "[v]ideo tapes and newspapers, like the Sudanese monthly El Fajr, publicize Abdel-Rahman’s appeals for action against the U.S., which he refers to as a 'den of evil and fornication’ ”.
The plaintiffs, asserting that the statement is false, commenced this action to recover damages for libel. They claimed to be defamed, arguing that the reported statement implied that El Fajr allowed an "alleged militant activist with close ties to alleged radical terrorists accused of heinous acts, to use the newspaper to promote their agenda”.
The defendants moved to dismiss the complaint, on the ground that it failed to state a cause of action. The defendants asserted that the word about which the plaintiffs complain— "publicize” — does not suggest "support” but, rather, merely, connotes "publish”. The Supreme Court denied the defendants’ motion and we now reverse. "Whether particular words are defamatory presents a legal question to be resolved by the court in the first instance * * * The words must be construed in the context of the entire statement or publication as a whole, tested against the understanding of the average reader, and if not reasonably susceptible of a defamatory meaning, they are not actionable and cannot be made so by a strained or artificial construction” (Aronson v Wiersma, 65 NY2d 592, 593-594).
We agree with the defendants that it would be a strain to interpret the statement as defamatory. As they state, "the Daily News was merely communicating that [El Fajr] did exactly what newspapers are supposed to do: namely, to report Abdel-Rahman’s words criticizing the U.S. government — which Abdel-Rahman stated to any member of the press willing to listen”. Moreover, to this extent, the plaintiffs have not denied — indeed they have admitted — that they published newspaper articles about "militant Arab-Activists”. Thus, the challenged language is not actionable and the complaint must be dismissed.
Rosenblatt, J. P., Santucci, and Altman, JJ., concur.